DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 17 February 2022. Claim 2 has been cancelled, claims 1 and 3-9 have been amended, and claims 10-11 have been added. Therefore, claims 1 and 3-11 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (U.S. Patent Application Publication No. 2008/0030300, hereinafter Naito) in view of Yasui et al. (U.S. Patent Application Publication No. 2020/0104881, hereinafter Yasui) and in further view of Matsuyama et al. (U.S. Patent Application Publication No. 2003/0060897, hereinafter Matsuyama).

Claim 1: Naito discloses an information processing apparatus, comprising:
at least one processor (see Naito at least, e.g., ¶¶ 0125, 0131-0132, “processing unit”; citation by number only hereinafter) configured to:
acquire a congestion degree of persons present … including a display device disposed facing outside (see Naito at least, e.g., ¶¶ 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons may be displayed in the upper display area 213”; citation by number only hereinafter); and
determine a display position of advertisement information on the display device in accordance with the congestion degree (0217, 0219);
determine whether the congestion degree is equal to or greater than a first threshold (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons” – the threshold for Naito being, apparently, one person); and
determine a display region of the advertisement information to be an upper region on a display screen of the display device when the congestion degree is equal to or greater than the first threshold or the person is positioned behind the persons present around the vehicle (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons may be displayed in the upper display area 213” – the threshold for Naito being, apparently, one person; the Examiner notes that although drawn to an apparatus or system, the claim phrasing indicates that only one option – either the threshold congestion OR the person position – needs to be programmed or capable of being used to determine the display region).
Naito, however, does not appear to explicitly disclose the display as being around a vehicle including a display device disposed facing outside and determine whether a person is positioned behind the persons present around the vehicle. Where Naito indicates the display as being at a station or terminal for vehicles (Naito at 0139), and/or that the information may be for reserving space at, e.g., vehicles such as airplanes or ships (Naito at 0257), Yasui teaches “a vehicle … [where the] vehicle 200 includes, for example, an outside monitoring unit 210, … a display controller 270, an outside display 272,” (Yasui at 0058), “The outside monitoring unit 210 includes, for example, a camera, a radar, a light detection ranging (LIDAR) device, an object recognition device which performs sensor fusion processing on the basis of outputs of these components, and the like. The outside monitoring unit 210 estimates types of objects (particularly, vehicles, pedestrians and bicycles) around the vehicle 200 and outputs the estimated types” (Yasui at 0059), and “When an object present around the vehicle 200 is a person, the outside monitoring unit 210 monitors a line of sight of the person on the basis of an image from the camera and derives a degree of attention on the vehicle 200 on the basis of a line-of-sight direction of the monitored person. For example, when it is determined that there is no person whose line-of-sight direction faces the vehicle 200, the outside monitoring unit 210 sets the degree of attention to ‘0.’ The outside monitoring unit 210 sets the degree of attention to ‘1’ when the number of persons whose line-of-sight directions faces the vehicle 200 is less than a predetermined number (e.g., 3) and sets the degree of attention to ‘2’ when the number of persons whose line-of-sight directions faces the vehicle 200 is equal to or greater than the predetermined number” (Yasui at 0060), where Yasui at 0100-0102, 0111-0113, and Figs. 10 and 12 further indicate the vehicle with outward-facing displays. Therefore, the Examiner understands and finds that displaying on the outside of a vehicle and that the person positioning is around a vehicle is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to reflect driver or company business interests and drive revenue.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement display of Naito with the vehicular displays of Yasui in order to display on the outside of a vehicle and the person positioning is around a vehicle so as to reflect driver or company business interests and drive revenue.
The rationale for combining in this manner is that displaying on the outside of a vehicle and that the person positioning is around a vehicle is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to reflect driver or company business interests and drive revenue as explained above.
Naito in view of Yasui, however, does not appear to explicitly disclose determine whether a person is positioned behind the persons present around the vehicle. Matsuyama, though, teaches “a commercial effect measuring system comprising an appealing power sensor disposed near a display unit for showing a commercial image with sound to measure the appealing power by detecting the number of viewers' faces” (Matsuyama at 0009) using a sensor to detect persons, i.e., faces of persons, in various segments of the audience area for a display unit (Matsuyama at 0064-00655, Fig. 2, items 14 and 20A-20C, Fig. 3, items 21A-21C), where the Examiner notes that persons in areas 20B and/or 21B would be behind those in areas 20C and/or 21C, and those persons in areas 20A and/or 21A would be similarly be behind persons in areas 20B and/or 21B. The Examiner notes that detecting persons watching a display, regardless whether the display is on a vehicle or at/on some other location or mounting, is the same technique. Therefore, the Examiner understands and finds that determining a person is positioned behind persons present around the vehicle is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to measure the appeal power for the content displayed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement display of Naito in view of Yasui with the person position detection of Matsuyama in order to determine a person is positioned behind persons present around the vehicle so as to measure the appeal power for the content displayed.
The rationale for combining in this manner is that determining a person is positioned behind persons present around the vehicle is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to measure the appeal power for the content displayed as explained above.

Claim 3: Naito in view of Yasui in further view of Matsuyama discloses the information processing apparatus according to claim 1, wherein when determining the display region of the advertisement information to be the upper region on the display screen, the at least one processor is configured to determine reduced display of the advertisement information such that the advertisement information is all fit in the upper region on the display screen (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons may be displayed in the upper display area 213”, Figs. 25A-C). 

Claim 4: Naito in view of Yasui in further view of Matsuyama discloses the information processing apparatus according to claim 1, wherein when determining the display region of the advertisement information to be the upper region on the display screen, the at least one processor is configured to determine to display a part of the advertisement information on the upper region on the display screen (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons may be displayed in the upper display area 213”, Figs. 25A-C). 

Claim 5: Naito in view of Yasui in further view of Matsuyama discloses the information processing apparatus according to claim 1, wherein when the congestion degree is less than a second threshold that is equal to or less than the first threshold, the at least one processor is configured to determine the display region of the advertisement information to be an entire region of the display screen (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D” and “When a person exists within a predetermined range from the information providing apparatus 10D, for example, the displaying unit 11 is divided into two display areas 213, and 214 … and the general information of such a size that a multiplicity of unspecified persons can view the display contents is displayed in the upper display area 213”, 0219, “the general information such as an advertisement aimed at a multiplicity of unspecified persons may be displayed in the upper display area 213” – the threshold for Naito being, apparently, one person). 

Claim 6: Naito in view of Yasui in further view of Matsuyama discloses the information processing apparatus according to claim 1, wherein when the congestion degree is equal to or greater than the first threshold, the at least one processor is configured to determine to pull up the display device to a prescribed height (Naito at 0217, “the displaying unit 11 is divided into two display areas 213, and 214 at the position of height h substantially equal to the average height of persons from the installation surface of the information providing apparatus 10D”). 

Claim 7: Naito in view of Yasui in further view of Matsuyama discloses the information processing apparatus according to claim 1, wherein the at least one processor is configured to acquire the congestion degree from an image imaged with an imaging device included in the vehicle and disposed facing outside (Yasui at 0058-0060, as combined above and using the rationale for combining as at the combination above).

Claims 8 and 9 are rejected on the same basis as claim 1 above since Naito in view of Yasui discloses an information processing system, comprising: a vehicle including a display device disposed facing outside, and a first control unit configured to execute control so as to display advertisement information on the display device; and perform activities as at claim 1 (for claim 8 – see Yasui at least at 0058-0060, 0100-0102, 0111-0113), and a method for performing the operations as recited at claim 1 (for claim 9). 

Claim 10: Naito in view of Yasui in further view of Matsuyama discloses the information processing apparatus according to claim 1, wherein when the congestion degree is less, the at least one processor is configured to determine the display region of the advertisement information to be an entire region of the display screen (Naito at 0217, “displays the general information over the whole display area of the displaying unit 11 in the absence of a person within a predetermined range from the information providing apparatus 10D). Naito in view of Yasui in further view of Matsuyama, however, does not appear to explicitly disclose two thresholds, with congestion less than a second threshold that is less than the first threshold. However, Yasui (as combined above) uses at least two thresholds of numbers of persons (Yasui at 0060, “when it is determined that there is no person whose line-of-sight direction faces the vehicle 200, the outside monitoring unit 210 sets the degree of attention to ‘0.’ The outside monitoring unit 210 sets the degree of attention to ‘1’ when the number of persons whose line-of-sight directions faces the vehicle 200 is less than a predetermined number (e.g., 3) and sets the degree of attention to ‘2’ when the number of persons whose line-of-sight directions faces the vehicle 200 is equal to or greater than the predetermined number”). Where Naito uses the same threshold (i.e., no persons, or a “0” threshold) to trigger display in different regions of the screen (e.g., upper region vs. entire screen), applying the multiple thresholds to trigger the display returning to full screen – such as the less than 3 persons of Yasui – is the same technique and would yield predictable results. The base “device” being the threshold controlling display of Naito, the applicable known technique being to apply multiple or two thresholds, and the predictable result is controlling the display region for content as at Naito. Therefore, the Examiner understands and finds that using a second threshold that is less than the first threshold for congestion to trigger a display region is a applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable more persons to more easily view the content being displayed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement display of Naito in view of Yasui and in further view of Matsuyama in order to that use a second threshold that is less than the first threshold for congestion to trigger a display region so as to enable more persons to more easily view the content being displayed.
The rationale for combining in this manner is that using a second threshold that is less than the first threshold for congestion to trigger a display region is a applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable more persons to more easily view the content being displayed as explained above.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Yasui in further view of Matsuyama and in still further view of Fujita et al. (U.S. Patent Application Publication No. 2018/0276722, hereinafter Fujita).
Claim 11: Naito in view of Yasui discloses the information processing apparatus according to claim 1, but does not appear to explicitly disclose wherein when determining the display region of the advertisement information to be the upper region on the display screen the at least one processor is configured to: determine whether or not advertisement information specifically for partial screen display is available; determine a reduced display of the advertisement information such that the advertisement information is all fit in the upper region on the display screen when the advertisement information specifically for partial screen display is not available; and determine to display the advertisement information specifically for partial screen display on the upper region on the display screen when the advertisement information specifically for partial screen display is available. Fujita, however, teaches “displaying images that are expected to attract the interest of viewers” (Fujita at 0049), where “the display area determining unit 22 determines whether the advertisement space size of the web page of the partner site 50 browsed by the viewer, matches the advertisement space size of the initial display state” (Fujita at 0252), “[w]hen the determination in step S70 is YES, the initial display state … can be directly applied” (Fujita at 0253), and “[w]hen the determination in step S70 is NO, since the advertisement space sizes are different, the initial display state … cannot be directly applied to the advertisement space of the partner site 50, and therefore the display area determining unit 22 appropriately adjusts the entire celestial sphere image to be used for the advertisement” (Fujita at 0254), including to “[e]nlarge or reduce the entire celestial sphere image so as to match the advertisement space size of the initial display state (Fujita at 0256), where “The display state includes an advertisement space size, an initial angle of view, and an initial magnification ratio, etc.” (Fujita at 0055), so “that the image may be appropriately enlarged or reduced so as to fit in the advertisement space” (Fujita at 0284, with similar indications at 0256 and 0261). Therefore, the Examiner understands and finds that determining an advertisement for the screen area (i.e., a partial screen) is available and either displaying the advertisement, or fitting it into the partial space is a applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to fit the advertisement to the space available.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement display of Naito in view of Yasui and in further view of Matsuyama with the advertisement sizing of Fujita in order to determine an advertisement for the screen area (i.e., a partial screen) is available and either display the advertisement, or fit it into the partial space so as to fit the advertisement to the space available.
The rationale for combining in this manner is that determining an advertisement for the screen area (i.e., a partial screen) is available and either displaying the advertisement, or fitting it into the partial space is a applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to fit the advertisement to the space available as explained above.

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.

Since the 112 rejections are withdrawn and the only other arguments are based on the amendment that necessitates new grounds of rejection, Applicant’s arguments are not persuasive – please see the current rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kanemoto et al. (U.S. Patent Application Publication No. 2018/0357668, hereinafter Kanemoto), further also indicates vehicle displays facing outside based on whether a person is present (Kanemoto at least at 0136-0140, 0168-0170, and Figs. 4-7 and 26).
Dickey, Megan Rose, What it’s like using the Owl car security camera, downloaded from https://techcrunch.com/2018/03/18/what-its-like-using-the-owl-car-security-camera/ on 17 November 2021, dated 18 March 2018, discussing cameras monitoring the outside environment surrounding a car.
O’Loughlin, Sandra, Mobile Marketing Vehicles Bring Big Tech, eventmarketer.com, downloaded from https://www.eventmarketer.com/article/road-race/ on 11 May 2022, dated 28 January 2010, showing a vehicle where a display can be elevated, which would enable better viewing for persons behind other viewers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622